Exhibit 10.3

EXECUTION

GAS GATHERING AGREEMENT

This GAS GATHERING AGREEMENT (this “Agreement”) is dated to be effective as of
the 1st day of November, 2009 (the “Effective Date”), by and among Endeavor
Gathering LLC, a Delaware limited liability company, hereinafter referred to as
“Gatherer”, GMX Resources Inc., an Oklahoma corporation, hereinafter referred to
as “GMX”, the Persons now or hereafter from time to time identified on the
signature pages to this Agreement as the “GMX Producer Affiliates”
(collectively, with GMX, the “GMX Parties”), and Endeavor Pipeline Inc., an
Oklahoma corporation, hereinafter referred to as “Shipper”. Gatherer, the GMX
Parties, and Shipper are sometimes referred to singularly as a “Party” and
collectively as the “Parties”.

WITNESSETH:

WHEREAS, GMX is a producer and operator of oil and natural gas wells and related
facilities in Harrison and Panola Counties, Texas; and

WHEREAS, Gatherer operates one or more pipeline systems and related facilities
in Harrison and Panola Counties, Texas, for the gathering, separation,
compression, and redelivery of Gas described more particularly on Exhibit A, as
amended from time to time (“Gatherer’s Systems”); and

WHEREAS, Gatherer is not a “gas utility” with the meaning of the Cox Act, TEX.
UTIL. CODE ANN. §§121.001, 121.005, and is not subject to the jurisdiction of
the Federal Energy Regulatory Commission under the Natural Gas Act of 1938, 15
U.S.C. §717(b); and

WHEREAS, GMX is the sole owner of Shipper, who purchases Gas from GMX and
re-sells such Gas at sales points at or downstream from the Delivery Points; and

WHEREAS, GMX and Shipper desire Gatherer to receive, gather, separate, compress,
and redeliver, by means of Gatherer’s Systems, certain quantities of Gas owned
or Controlled by Shipper and produced from wells located in the vicinity of
Gatherer’s Systems in Harrison and Panola Counties, Texas; and

WHEREAS, Gatherer is willing to gather, dehydrate (if required pursuant to an
approved Expansion Project), separate, compress, and redeliver such quantities
of Gas for Shipper in accordance with the terms and conditions hereinafter set
forth.

NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter set forth, the Parties covenant and agree as follows:

ARTICLE I

QUANTITY

1.1 Dedicated Gas.

(a) Subject to the reservations stated in Article 1.2, the GMX Parties hereby
commit and dedicate to the performance of this Agreement, for the Term, all of
the Gas that is produced from all present and future wells (except for the wells
identified on



--------------------------------------------------------------------------------

Exhibit B-3) that are located on the oil and gas leases covering lands in
Harrison and Panola Counties, Texas, identified on Exhibit B-1 (the “Leases”) as
to which GMX or a GMX Producer Affiliate serves as operator and in which one or
more GMX Parties owned a Working Interest on the Effective Date (the “Dedicated
Gas”). The wells from which Dedicated Gas was being produced as of the Effective
Date are also identified on Exhibit B-1. Notwithstanding that the wells
identified on Exhibit B-3 are located on the Dedicated Acreage, Gas produced
from such wells shall not constitute Dedicated Gas for purposes of this
Agreement. The lands covered by the Leases are shown on the map attached hereto
as Exhibit B-2, and such lands are referred to herein as the “Dedicated
Acreage.” The geographic area of Harrison and Panola Counties, Texas, is
referred to herein as the “Area of Interest”.

(b) If, after the Effective Date, a GMX Party acquires Working Interests in
additional oil and gas leases covering lands in the Area of Interest, all Gas
owned or Controlled by the relevant GMX Party that is produced from all wells
located on such additional oil and gas leases as to which GMX or a GMX Producer
Affiliate serves as operator shall constitute Dedicated Gas for purposes hereof;
such additional oil and gas leases shall be deemed to be Leases for purposes
hereof; and all of the lands covered thereby shall be deemed to be a part of the
Dedicated Acreage. Notwithstanding the foregoing, if, after the Effective Date,
a GMX Party acquires oil and gas leases covering lands in the Area of Interest
that, at the time of the relevant GMX Party’s acquisition thereof, are subject
to existing Gas gathering, transportation, purchase (at the wellhead), or
similar agreements with third Persons, such oil and gas leases and lands shall
not be deemed to constitute, respectively, Leases or a part of the Dedicated
Acreage for purposes hereof until such existing agreements expire or are
terminated or released pursuant to the terms of any such agreements. The
relevant GMX Parties shall use reasonable commercial efforts to obtain or cause
the release or termination of any such existing agreement at the earliest
possible date; provided, however, if any such existing Gas gathering,
transportation, wellhead purchase, or similar agreement provides for gathering
or other fees for the services provided thereunder to similar delivery points
for Gas that are, in the aggregate, less than the fees payable pursuant to
Article 3, or provides for more favorable delivery points for Gas, the GMX
Parties shall not be obligated to use reasonable commercial efforts to obtain or
cause the release or termination of the relevant existing agreement, and the GMX
Parties may exercise any option to renew or otherwise negotiate to extend any
such existing agreement, unless in each case Gatherer elects to provide the
services contemplated in this Agreement based on the fee structure contained in
such existing gathering, transportation, wellhead purchase, or similar
agreement.

(c) If a GMX Party is not the operator of a well located in the Area of
Interest, but is nonetheless able to obtain the agreement of all of the owners
of Gas produced from such well to commit and dedicate such Gas production to
this Agreement, then upon delivery to Gatherer of written evidence of such
agreement, all Gas thus owned or Controlled by the relevant GMX Party that is
produced from such non-GMX Party-operated well shall constitute Dedicated Gas
for purposes hereof; the oil and gas lease(s) on which such well is located
shall be deemed to be Leases for purposes hereof; and the lands covered thereby
shall become part of the Dedicated Acreage.

 

- 2 -



--------------------------------------------------------------------------------

(d) From time to time as GMX and Gatherer deem appropriate, the Parties shall
amend Exhibit B to reflect the periodic changes to the Leases, producing wells,
and Dedicated Acreage contemplated in this Article 1.1.

(e) Consistent with the preceding provisions of this Article 1.1, the GMX
Parties agree to sell to Shipper, pursuant to current or future Gas sale and
purchase agreements between such Parties, all of the Dedicated Gas; and Shipper
hereby commits and dedicates to the performance of this Agreement, for the Term,
all Dedicated Gas sold by any of the GMX Parties to Shipper pursuant to such
current and future Gas sale and purchase agreements.

(f) If, at any time during the Term, an Affiliate of GMX that is not a signatory
to this Agreement as a GMX Producer Affiliate acquires a Working Interest in an
oil and gas lease covering lands in the Area of Interest that, if acquired by a
GMX Party, would constitute a Lease for purposes hereof, GMX shall cause such
Affiliate to agree in writing to assume and to agree to pay, perform, and
discharge all of the duties, obligations, responsibilities, and Liabilities of a
GMX Party under, and otherwise to be bound by the terms of, this Agreement.
Thereafter, such Affiliate of GMX shall be deemed to be a GMX Producer Affiliate
for all purposes hereunder, and any such oil and gas lease or Working Interest
acquired by such Affiliate of GMX shall be deemed to be a Lease subject to and
in accordance with the terms hereof.

1.2 Shipper’s Reservation. Notwithstanding the terms of Article 1.1, the GMX
Parties and Shipper expressly except and reserve to themselves, severally
according to their respective ownership interests and not jointly, the following
rights with respect to the Dedicated Gas: (a) prior to the delivery thereof to
Gatherer at the Receipt Points, the right to recover from the Dedicated Gas
condensate and other liquefiable hydrocarbons that collect as the result of
condensation in pipelines or are recoverable by the utilization of separation
facilities; (b) the right to process (including fractionation) the Dedicated Gas
for the removal of liquid hydrocarbons downstream of the Delivery Points;
(c) the right to receive all liquid hydrocarbons that are removed or that
naturally collect from the Dedicated Gas on Gatherer’s Systems downstream of the
Receipt Points, whether by processing and/or fractionation, or from condensation
in any pipelines; (d) the right to use that portion of the Dedicated Gas that
the GMX Parties deem necessary to develop and operate the Leases, including,
without limitation, the use of Dedicated Gas for Gas lift; (e) the right to use
that portion of the Dedicated Gas required to fulfill the obligations of the GMX
Parties to lessors and other royalty owners who take in kind their royalty
shares of Gas produced from the Leases; (f) the right to pool, unitize, or
communitize the Leases, or any portion thereof, with other lands or leases and,
in the event of such a pooling, unitization, or communitization, this Agreement
will cover, as Dedicated Gas, the pooled, unitized, or communitized portion of
the Gas produced from wells operated by a GMX Party located on the pool or unit
formed that is owned or Controlled by a GMX Party; and (g) subject to GMX’s
obligations under Section 6.4 of the Purchase Agreement, the right to operate
the Leases as the GMX Parties, in their sole judgment and as a reasonable
prudent operator, deem advisable, including, without limitation, the rights, but
not the obligations, to (i) drill new wells; (ii) repair and rework old wells;
(iii) curtail, shut-in, vent, or flare Gas production subject to the compliance
by the GMX Parties with applicable Laws; (iv) renew or extend, in whole or in
part, any Lease; and (v) release, surrender, or abandon any Lease or any portion
of the Dedicated Acreage that the GMX Parties determine no longer to be capable
of producing Gas in paying quantities. All other provisions herein
notwithstanding, it is understood and agreed that Gatherer shall not process
Dedicated Gas for the recovery of liquifiable hydrocarbons while such Dedicated
Gas is in Gatherer’s possession or on Gatherer’s Systems.

 

- 3 -



--------------------------------------------------------------------------------

1.3 Facilities.

(a) Gatherer’s Systems, including all receipt, compression, gathering,
measurement, treating, compressor fuel line dehydration, separation, delivery,
and other related facilities, as they exist as of the Effective Date, are shown
on the map(s) attached hereto as Exhibit A. Subject to the succeeding provisions
of this Article 1.3, Gatherer shall perform and conduct all Expansion Projects,
Well Connects, and Sustaining Projects. All additional pipelines, laterals,
custody transfer meters and measurement facilities, separation facilities,
compression facilities, dehydration facilities, condensate handling facilities,
line heaters, safety valves, connections, and other facilities constructed and
installed by Gatherer pursuant to Expansion Projects, Well Connects, and
Sustaining Projects shall be deemed to be part of Gatherer’s Systems, except for
pipelines and other facilities constructed and installed as part of an Expansion
Project conducted pursuant to Article 1.3(d) as to which Gatherer did not take
ownership.

(b) Gatherer’s obligation to make Capital Expenditures for Sustaining Projects
and Well Connects in any Gatherer Fiscal Year shall be limited to the Threshold
Amount.

(c) The GMX Parties and Shipper shall be responsible for the design,
fabrication, construction, and installation, at the sole cost, risk, liability,
and expense of the GMX Parties and Shipper, of all cathodic and electrical
protection units required in connection with Gatherer’s Systems and all Gas
production facilities required to connect each well drilled during the Term from
each well pad constructed by the GMX Parties on the Dedicated Acreage from which
Dedicated Gas is produced up to the inlet flange of the custody transfer sales
meter into Gatherer’s Systems installed by Gatherer at such well pad. The GMX
Parties or Shipper shall own, operate, and maintain all such cathodic and
electrical protection units and all facilities upstream of the inlet flanges of
the custody transfer sales meters at the Receipt Points and downstream of the
outlet flanges of the custody transfer Gas lift meters at the Reinjection
Points. Gatherer shall operate and maintain all pipelines, laterals, custody
transfer meters and measurement facilities, separation facilities, compression
facilities, dehydration facilities, condensate handling facilities, line
heaters, safety valves, connections, and other facilities constructed and
installed by Gatherer hereunder that are downstream of the inlet flanges of the
custody transfer sales meters at the Receipt Points and upstream of the outlet
flanges of the custody transfer Gas lift meters at the Reinjection Points, and
all of such pipelines, laterals, custody transfer meters and measurement
facilities, separation facilities, compression facilities, dehydration
facilities, condensate handling facilities, line heaters, safety valves,
connections, and other facilities shall be owned by Gatherer and be deemed to be
part of Gatherer’s Systems, except for pipelines and other facilities
constructed and installed as part of an Expansion Project conducted pursuant to
Article 1.3(d) as to which Gatherer did not take ownership.

(d) Notwithstanding the preceding provisions of this Article 1.3, except for the
Expansion Projects listed on Exhibit E which have been pre-approved by the
Parties, Gatherer shall have the right, but shall not be required, to fund any
Expansion Project. If, during any Gatherer Fiscal Year during the Term, Shipper
or the GMX Parties desire Gatherer to perform one or more Expansion

 

- 4 -



--------------------------------------------------------------------------------

Projects in addition to those described on Exhibit E, such incremental capital
investment shall either be funded by Gatherer based on modified commercial terms
for this Agreement agreed upon by the Parties (including a modified schedule of
fees and charges), or in the absence of such an agreement by the Parties, by
Shipper or the GMX Parties. If Shipper or the GMX Parties elect to fund any such
Expansion Project: (i) Gatherer shall be responsible for performing and
conducting the relevant Expansion Project; (ii) all additional pipelines and
other facilities designed, fabricated, laid, constructed, and installed pursuant
to such Expansion Project shall be owned by Shipper or the GMX Parties upon
payment to Gatherer pursuant to clause (iii) below; (iii) Shipper or the GMX
Parties shall pay to Gatherer the full estimated cost of the relevant Expansion
Project within five (5) Business Days after receipt of Gatherer’s invoice
therefor, together with available information and data supporting such estimate;
(iv) as soon as reasonably practicable after the in-service date for such
Expansion Project, Gatherer will provide to Shipper or the GMX Parties written
notice, accompanied by copies of invoices and other supporting information,
setting forth the actual costs incurred in connection with such Expansion
Project; (v) Shipper or the GMX Parties shall pay, or reimburse Gatherer if
Gatherer has paid, all such actual costs in excess of the estimated costs
previously paid by Shipper or the GMX Parties pursuant to clause (iii) above, or
Gatherer shall reimburse Shipper or the GMX Parties for any excess of the
estimated costs previously paid by Shipper or the GMX Parties pursuant to
clause (iii) above over such actual costs by netting any such amounts owed to
Shipper or the GMX Parties against amounts owed by Shipper or the GMX Parties to
Gatherer under other provisions of this Agreement; and (vi) Gatherer shall be
entitled to charge Shipper or the GMX Parties an amount agreed upon by Shipper,
GMX, and Gatherer representing the costs to Gatherer to operate and maintain the
additional pipelines and other facilities designed, fabricated, laid,
constructed, and installed pursuant to such Expansion Project in conjunction
with Gatherer’s Systems (the “Expansion Project Operating Charges”).

1.4 Shipper’s Obligation. Subject to the terms of this Agreement, each Day
during the Term, Shipper shall make available to Gatherer, at the Receipt
Points, one hundred percent (100%) of the Dedicated Gas produced and available
to Shipper on such Day.

1.5 Gatherer’s Obligation. Subject to the terms of this Agreement, each Day
during the Term, Gatherer shall, on a Firm basis, (a) subject to available
capacity at the Receipt Points, receive from Shipper at the Receipt Points all
Dedicated Gas made available by Shipper at the Receipt Points pursuant to
Article 1.4, and (b) gather, compress, heat, separate (or operate separators),
and, subject to available capacity at the Delivery Points and affirmation by the
receiving operator at the Delivery Points, deliver to or for the account of
Shipper, an Equivalent Quantity at the Delivery Points and the Reinjection
Points.

1.6 Firm Service. The receipt, gathering, and delivery of Gas hereunder shall be
on a “Firm” basis, which means that Shipper shall deliver such Gas to Gatherer,
and Gatherer shall receive at the Receipt Points and deliver an Equivalent
Quantity to the Reinjection Points or Delivery Points without interruption,
suspension, or curtailment, at the fees set out herein. Notwithstanding the
foregoing to the contrary, if either Party interrupts, suspends, or curtails the
receipt, gathering, or delivery of Gas hereunder pursuant to applicable Laws or
the orders of any court or other tribunal having jurisdiction, or due to
conditions of Force Majeure, or upon the request of any Governmental Entity, or
as may otherwise be permitted by the terms of this Agreement, then the
interrupting Party shall incur no Liability of any kind or character to the
other Party as a result of or with respect to such interruption, suspension, or
curtailment.

 

- 5 -



--------------------------------------------------------------------------------

1.7 Volume Shortfall Payments.

(a) If the Actual Gathered Volumes for a Contract Quarter during the Initial
Term are less than the Benchmark Volumes for such Contract Quarter, Shipper
shall pay to Gatherer an amount (the “Volume Shortfall Payment”) equal to the
product obtained by multiplying (i) the positive difference, if any, obtained by
subtracting the Actual Gathered Volumes for such Contract Quarter from the
Benchmark Volumes for such Contract Quarter, by (ii) the Gathering Rate in
effect for such Contract Quarter; provided, however, that Shipper shall have no
further obligation to make Volume Shortfall Payments pursuant to this Article
1.7 from and after the first Day of the month following the month in which the
total cumulative quantities of Dedicated Gas delivered by Shipper to Gatherer at
the Receipt Points, less the total cumulative quantities of Dedicated Gas
delivered by Gatherer to Shipper at the Reinjection Points, equals the Target
Quantity.

(b) For purposes of this Agreement, the term “Benchmark Volumes” means, for a
Contract Quarter during the Initial Term, the product obtained by multiplying
(i) the “Volume for Shortfall Calculation”, in MMBtu per Day, set forth on
Exhibit D for the Contract Year in which the relevant Contract Quarter falls, by
(ii) the number of Days in such Contract Quarter.

(c) For purposes of this Agreement, the term “Actual Gathered Volumes” means,
for a Contract Quarter during the Initial Term, the sum of: (i) all volumes of
Dedicated Gas, measured at the Receipt Points, gathered on Gatherer’s Systems
during the relevant Contract Quarter, regardless of whether a GMX Party is the
operator of the wells from which such Gas is produced, less all volumes of Gas
delivered at the Reinjection Points, plus (ii) the applicable Adjustment
Percentage of the volumes of Gas produced from wells located on the Dedicated
Acreage in which a GMX Party owns a Working Interest that are gathered on
Gatherer’s Systems during such Contract Quarter and attributable to the
interests of each owner (other than a GMX Party) of a Working Interest, royalty
interest, or other interest in oil and Gas, to the extent such volumes of Gas
are not owned or Controlled by a GMX Party or Shipper and, thus, not subject to
the terms of this Agreement; plus (iii) the applicable Adjustment Percentage of
the volumes of Gas gathered on Gatherer’s Systems during such Contract Quarter
that are produced from wells in which no GMX Party owns an interest but as to
which Shipper is the first Gas purchaser or is otherwise authorized to market
Gas production.

(d) For purposes of this Agreement, the term “Adjustment Percentage” means the
percentage, not greater than 100%, calculated as the ratio, the numerator of
which is the “gathering” or similar fee, per MMBtu, payable under the terms of
gas gathering agreements to which the Gas referred to in clauses (ii) and
(iii) of Article 1.7(c) is subject, and the denominator of which is the
Gathering Fee set forth in Article 2.1.

1.8 Nominations and Scheduling. No later than five (5) Business Days prior to
the end of each month during the Term, Shipper shall deliver, or cause to be
delivered, to Gatherer written notice containing (a) Shipper’s estimate of the
quantity of Dedicated Gas, in Mcf and MMBtu, to be made available hereunder at
each Receipt Point on each Day of the next succeeding month (“Receipt

 

- 6 -



--------------------------------------------------------------------------------

Nominations”) and (b) Shipper’s estimate of the quantity of Gas, in MMBtu, that
Shipper desires Gatherer to deliver at each Delivery Point and each Reinjection
Point on each Day of the next succeeding Month (“Delivery Nominations”). Shipper
shall also be responsible for making, or causing to be made, all necessary
arrangements with the Downstream Pipelines in order to effectuate Gatherer’s
delivery of Gas at the Delivery Points. Shipper shall coordinate such
arrangements with Gatherer. Shipper shall keep Gatherer informed as necessary
during the month of production of material changes in the Receipt Nominations
and the corresponding changes in the Delivery Nominations. Gatherer shall
receive at the Receipt Points and deliver at the Delivery Points and Reinjection
Points all Gas gathered under this Agreement on a pro rata basis unless
Shipper’s Receipt Nominations or Delivery Nominations for the relevant month
specify a priority among Receipt Points, Delivery Points, or Reinjection Points,
as applicable, in which Shipper’s receipts or deliveries of Gas should be
scheduled, in which case Gatherer shall use reasonable commercial efforts to
receive and deliver Gas according to Shipper’s specified priorities. All
Delivery Nominations shall conform, in form and substance, to the nomination
requirements of the Downstream Pipeline to which they are directed. All Receipt
Nominations and Delivery Nominations may be submitted by Shipper by facsimile or
electronically in any manner consistent with the requirements of the relevant
Downstream Pipelines.

1.9 Excess Capacity. Shipper shall have first priority rights with respect to
the capacity in Gatherer’s Systems. Notwithstanding the preceding sentence of
this Article 1.9, if, for any period during the Term, there exists any
throughput capacity in Gatherer’s Systems that, as determined by Gatherer
(taking into account the volumes of Gas made available by Shipper at the Receipt
Points during the preceding two (2) months, Shipper’s current Receipt
Nomination, Shipper’s current level of drilling activity on the Dedicated
Acreage, and Shipper’s anticipated gathering requirements for the succeeding
three (3) months), is not required to accommodate the volumes of Dedicated Gas
expected to be made available by Shipper at the Receipt Points hereunder or to
perform any gathering agreement with any third Person pertaining to Gatherer’s
Systems then in existence, Gatherer shall have the exclusive right to market and
make available to other Persons, for Gatherer’s own account, such excess
capacity on such terms and conditions as Gatherer may determine. No such third
Person gathering agreement shall create obligations inconsistent with, or impair
the ability of Gatherer to perform, Gatherer’s obligations under this Agreement;
provided, however, that the inclusion in any such third Person gathering
agreement of economic terms different from those contained in this Agreement
shall not constitute such an inconsistency for purposes hereof.

ARTICLE II

FEES AND REIMBURSEMENT

2.1 Gathering Fee. Each month during the Term, Shipper shall pay to Gatherer an
amount (the “Gathering Fee”) equal to the product obtained by multiplying
(a) all volumes of Dedicated Gas, in MMBtu, delivered by Shipper to Gatherer at
the Receipt Points, less all volumes of Dedicated Gas delivered to the
Reinjection Points during the relevant month, by (b) the Gathering Rate for such
month.

 

- 7 -



--------------------------------------------------------------------------------

2.2 Compression Fee. In addition to the Gathering Fee, each month during the
Term, Shipper shall pay to Gatherer an amount (the “Compression Fee”) equal to
the product obtained by multiplying (a) all volumes of Dedicated Gas, in MMBtu,
delivered by Shipper to Gatherer at the Receipt Points of the Low Pressure
Pipelines during the relevant month, less all volumes of Dedicated Gas delivered
to the Reinjection Points during such month, by (b) the number of stages of
compression at the compression facilities on the Low Pressure Pipelines, by
(c) the Compression Rate. For purposes of this Agreement, Gatherer’s compression
facilities connected to the Low Pressure Pipelines shall be deemed to provide
three (3) stages of compression. If, during the Term, compression other than in
connection with the Low Pressure Pipeline is provided on Gatherer’s Systems
through facilities in operation as of the Effective Date, the Compression Fee
payable with respect to such other compression shall be equal to the product
obtained by multiplying (x) the volume of Dedicated Gas, in MMBtu, measured at
the inlet flange of such other compression facilities, by (y) the number of
stages of compression at such other facilities, by (z) the Compression Rate.

2.3 Fuel. Each month during the Term, Shipper shall be responsible for Shipper’s
proportionate share of all Fuel. For purposes of this Agreement, “Fuel” means a
volume of Gas, in MMBtu, calculated as the positive difference (if any) obtained
by subtracting (a) the Equivalent Quantities delivered during the relevant month
by Gatherer to Shipper as measured at the Delivery Points and Reinjection
Points, from (b) the quantities of Dedicated Gas delivered during such month by
Shipper to Gatherer as measured at the Receipt Points. Gatherer acknowledges
that the Fuel satisfies all Claims by, or requirements of, Gatherer for any fuel
used in gathering, metering, compressing, dehydrating, heating, and redelivering
the Dedicated Gas, as well as any Gas lost or unaccounted for on Gatherer’s
Systems. To the extent that Gas owned by Persons other than the GMX Parties or
Shipper is gathered on Gatherer’s Systems pursuant to Article 1.9, all such
third Persons shall be allocated their respective proportionate shares of Fuel,
calculated in the same manner as set forth in this Article 2.3.

2.4 Other Charges. If the GMX Parties or Shipper fund an Expansion Project in
accordance with Article 1.3(d), then Shipper shall pay to Gatherer, each month
during the Term after the in-service date for such Expansion Project, the
Expansion Project Operating Charges incurred during the preceding month.

2.5 Allocations. Gatherer shall be responsible for providing to Shipper
allocations to each Receipt Point of the Gathering Fees, Compression Fees, and
Fuel paid or provided by Shipper each month during the Term, based on the
volumes of Dedicated Gas delivered by Shipper as measured at the Receipt Points.
Any further allocations of such Gathering Fees, Compression Fees, or Fuel
upstream of the Receipt Points shall be the responsibility of Shipper.

ARTICLE III

RECEIPT AND DELIVERY POINTS

3.1 Receipt Points. The “Receipt Points” for all Gas delivered by Shipper to
Gatherer hereunder shall be at the inlet flange to the custody transfer meter
for each well on the Dedicated Acreage identified as a “Receipt Point” in
Exhibit C-1, as the same may be amended from to time. Receipt Points for the Low
Pressure Pipelines are identified in Exhibit C-1(a), and Receipt Points for the
High Pressure Pipelines are identified in Exhibit C-1(b).

 

- 8 -



--------------------------------------------------------------------------------

3.2 Delivery Points. The “Delivery Points” for all Gas delivered by Gatherer to
Shipper hereunder for sale or transportation shall be at the points of
interconnection between Gatherer’s Systems and the Downstream Pipelines
designated in Exhibit C-2, as the same may be amended from time to time.

3.3 Reinjection Points. The “Reinjection Points” for Gas delivered by Gatherer
to Shipper hereunder for Gas lift operations shall be at the outlet flange of
each of the custody transfer meters for the wells on the Dedicated Acreage
identified as a “Reinjection Point” in Exhibit C-3, as the same may be amended
from time to time.

ARTICLE IV

POSSESSION OF GAS

4.1 Shipper’s Responsibility. As between Shipper and Gatherer, Shipper shall be
in exclusive control and possession of the Dedicated Gas (a) prior to the
receipt of the Dedicated Gas by Gatherer at the Receipt Points, and (b) at and
after the redelivery of such Gas by Gatherer to Shipper at the Reinjection
Points or to or for the account of Shipper at the Delivery Points.

4.2 Gatherer’s Responsibility. Gatherer shall be in exclusive control and
possession of the Dedicated Gas at and after the receipt of the Dedicated Gas by
Gatherer at the Receipt Points and prior to the redelivery thereof to Shipper at
the Reinjection Points or to or for the account of Shipper at the Delivery
Points. Gatherer shall not, however, become vested with title to any Gas
gathered under the terms of this Agreement.

4.3 Indemnities.

(a) As between Shipper and Gatherer, Shipper or Gatherer shall be responsible
for any damage or injury caused by the Dedicated Gas while such Party is deemed
to be in exclusive control and possession thereof pursuant to this Article IV.
Each Party in possession and control of the Dedicated Gas assumes all Liability
for, and shall indemnify, defend, and hold harmless the other Party and its
Indemnity Group from and against, any and all Claims and Liabilities relating to
injury to or death of any Person(s) or other living things or damage to or loss
or destruction of property (including pollution, contamination, and other damage
to the environment) arising from any act or incident related to the Dedicated
Gas while such Gas is in the exclusive control and possession of the
indemnifying Party, to the extent not due to or contributed to by the negligent
act or omission or willful misconduct of the indemnified Party.

(b) The GMX Parties and Shipper, on the one hand, and Gatherer, on the other
hand, assume full responsibility for, and Liability arising from, the design,
fabrication, installation, construction, ownership, operation, maintenance,
repair, replacement, relocation, modification, abandonment, and removal of their
respective facilities as provided in this Agreement. The GMX Parties and Shipper
shall indemnify, defend, and hold harmless Gatherer and its Indemnity Group, and
Gatherer shall indemnify, defend, and hold harmless the GMX Parties and Shipper
and their respective Indemnity Groups, in each case from and against any Claim
or Liability (except as otherwise specifically provided in this Agreement) that
the indemnified Party incurs on account of any such design, fabrication,
installation, construction, ownership, operation, maintenance, repair,
replacement, relocation, modification,

 

- 9 -



--------------------------------------------------------------------------------

abandonment, or removal of the indemnifying Party’s facilities, to the extent
not due to or contributed to by the negligent act or omission or willful
misconduct of the indemnified Party. However, no Party shall be liable to any
other Party for, or indemnify and hold harmless any other Party from, any Claims
and Liabilities arising out of acts or omissions of third Persons when such acts
or omissions are not reasonably within the indemnifying Party’s control.

ARTICLE V

TERM

5.1 Term.

(a) Subject to the other provisions of this Agreement, unless earlier terminated
as provided herein, this Agreement shall be effective as of 9:00 a.m., Central
Clock Time, on the Effective Date and shall remain in full force and effect for
an initial term (the “Initial Term”) ending at 9:00 a.m., Central Clock Time, on
the later of (a) one month after the tenth (10th) anniversary of the Effective
Date, or (b) the first Day of the month following the month in which the total
cumulative quantities of Dedicated Gas delivered by Shipper to Gatherer at the
Receipt Points, less the total cumulative quantities of Dedicated Gas delivered
by Gatherer to Shipper at the Reinjection Points, equals the Target Quantity. At
the expiration of the Initial Term, this Agreement shall nevertheless remain in
full force and effect for an additional period of ten (10) Contract Years (the
“Initial Term Extension”). After the expiration of the Initial Term Extension,
this Agreement shall remain in full force and effect on a Contract
Year-by-Contract Year basis (each a “Year-to-Year Extension”), unless and until
terminated by either Party upon delivery to the other Party of written notice of
such intent to terminate not less than ninety (90) Days prior to the expiration
of the Initial Term Extension or the last Day of the relevant Contract Year
thereafter, as applicable. The Initial Term, together with the Initial Term
Extension and each Year-to-Year Extension, will be referred to collectively
herein as the “Term”.

(b) At the expiration of the Initial Term, Shipper and Gatherer shall enter into
good faith negotiations to amend the commercial and other terms of this
Agreement on which the Initial Term Extension and the Year-to-Year Extensions
should be based. If the Parties are unable to agree on such amended commercial
and other terms, however, this Agreement shall nevertheless remain in force and
effect as provided in Article 5.1(a) on the same terms as in effect at the
expiration of the Initial Term; provided, that, there shall be no Volume
Shortfall Payments owed by Shipper to Gatherer for any period after the Initial
Term.

5.2 Early Termination. A Party (the “Non-Affected Party”) may immediately
terminate this Agreement prior to the expiration of the Term upon the occurrence
of any of the following events with respect to the other Party (the “Affected
Party”):

(a) the failure by the Affected Party to make, when due, any payment required
herein, and such failure is not cured within five (5) Business Days after
written notice thereof to the Affected Party;

 

- 10 -



--------------------------------------------------------------------------------

(b) the failure by the Affected Party to perform any covenant herein (other than
payment obligations specifically covered in Article 5.2(a)), and such failure is
not the result of a good faith dispute or excused by Force Majeure or cured
within sixty (60) Days after written notice thereof to the Affected Party; or

(c) the Affected Party shall:

 

  (i) make an assignment or any general arrangement for the benefit of
creditors;

 

  (ii) file a petition or otherwise commence, authorize, or acquiesce in the
commencement of a proceeding or cause under any bankruptcy or similar law for
the protection of creditors, or have such a petition filed against it, and such
proceeding remains un-dismissed for thirty (30) Days;

 

  (iii) otherwise become bankrupt or insolvent (however evidenced); or

 

  (iv) be unable to pay its debts as they fall due.

This right to terminate shall be in addition to the rights of the Non-Affected
Party to (v) seek indemnification from the Affected Party when permitted to do
so hereunder, (w) file suit to recover damages, (x) enforce any security
provided by the Affected Party to secure the Affected Party’s performance
hereunder, (y) withhold any payments due or any performance owed (including
suspension of receipts or deliveries of Gas) to the Affected Party, and
(z) pursue any other right, remedy, or measure of damages available to the
Non-Affected Party hereunder, at Law, or in equity as a result of the occurrence
of one of the events listed above with respect to the Affected Party. The rights
and remedies provided by this Agreement are cumulative, and any Party’s use of
any right or remedy will not preclude or waive its right to use any other right
or remedy. Notwithstanding the early termination of this Agreement pursuant to
this Article 5.2, if such early termination occurs prior to the expiration of
the Initial Term, Shipper shall nevertheless remain obligated to make Volume
Shortfall Payments to Gatherer in accordance with Article 1.7 until the sum of
the Actual Gathered Volumes delivered by Shipper to Gatherer prior to the early
termination of this Agreement, plus the aggregate Benchmark Volumes used in
calculating Volume Shortfall Payments payable after such early termination
equals the Target Quantity.

5.3 Setoff. Each Party reserves to itself all rights, set-offs, counterclaims,
and other remedies and defenses which such Party has or may be entitled to
arising from or out of this Agreement. Upon the occurrence of an event described
above in Article 5.2, all outstanding transactions between the Parties and the
obligations to make payment in connection therewith, whether arising under this
Agreement or the Pipeline Operating Agreement, may be offset against each other,
set off, or recouped therefrom upon notice to the affected Party detailing the
amounts set off and the obligations for which such set-off has occurred.

5.4 Survival. Upon the termination of this Agreement, the obligations of the
Parties under the following provisions shall survive such termination for a
period equal to the applicable statute(s) of limitation: Articles 1.3(d), 4.3,
5.3, 5.4, 5.5, VI, 7.2, 7.4, 7.6, 7.12, 7.13, 7.14, 7.17; Sections II.5, V.2,
VII.5, VIII, XI.2, and XIII of Annex I.

 

- 11 -



--------------------------------------------------------------------------------

5.5 Disconnection of Facilities. The termination of this Agreement, or any other
event occurring pursuant to the provisions of this Agreement resulting in the
discontinuance of the receipt, gathering and delivery of Gas hereunder, shall be
deemed a consent by Shipper to the disconnection of Gatherer’s facilities under
Statewide Rule 73 of the Conservation Rules and Regulations of the Railroad
Commission of Texas (or any successor rule or ordinance), if and to the extent
such rule is ever interpreted to govern transaction(s) of the type evidenced
hereby.

ARTICLE VI

NOTICES

All notices, requests, demands, and other communications required or permitted
to be given or made hereunder by a Party shall be in writing and shall be deemed
to have been duly given or made if (a) delivered personally, (b) transmitted by
first class registered or certified mail, postage prepaid, return receipt
requested, (c) delivered by prepaid overnight courier service requiring
acknowledgement of receipt, (d) delivered by electronic mail confirmed by a
non-automated response from the recipient, or (e) delivered by confirmed
facsimile transmission to the Parties at the following addresses (or at such
other addresses as shall be specified by the Parties by similar notice):

IF TO GATHERER:

 

Notices & Correspondence:   Endeavor Gathering LLC   9400 N. Broadway, Suite 600
  Oklahoma City, Oklahoma 73114   Attn: Harry C. Stahel, Jr.   Facsimile: (405)
600-0600   Email: hstahel@gmxresources.com With copy to:   Kinder Morgan
Endeavor LLC   One Allen Center   500 Dallas, Suite 1000   Houston, Texas 77002
  Attn: Contract Administration Group   Facsimile: (713) 369-8785   Email:
contractadministration@kindermorgan.com Dispatching Matters:   Endeavor
Gathering LLC   9400 N. Broadway, Suite 600   Oklahoma City, Oklahoma 73114  
Attn: David Donnell   Facsimile: (405) 600-0600   Email:
ddonnell@gmxresources.com

 

- 12 -



--------------------------------------------------------------------------------

Accounting Matters:   Endeavor Gathering LLC   9400 N. Broadway, Suite 600  
Oklahoma City, Oklahoma 73114   Attn: Jim Merrill   Facsimile: (405) 600-0600  
Email: jmerrill@gmxresources.com Payment by Wire:   Capital One, N.A.   ABA
#111-901-014   A/C#3620685525   For Credit to Endeavor Gathering LLC

IF TO THE GMX PARTIES:

 

Notices & Correspondence   GMX Resources Inc.   9400 North Broadway, Suite 600  
Oklahoma City, Oklahoma 73114   Attn: Keith Leffel   Facsimile: (405) 600-0600  
Email: kleffel@gmxresources.com

IF TO SHIPPER:

 

Notices & Correspondence   Endeavor Pipeline Inc.   9400 North Broadway, Suite
600   Oklahoma City, Oklahoma 73114   Attn: Keith Leffel   Facsimile: (405)
600-0600   Email: kleffel@gmxresources.com Billing:   Endeavor Pipeline Inc.  
9400 North Broadway, Suite 600   Oklahoma City, Oklahoma 73114   Attn: Keith
Leffel   Facsimile: (405) 600-0600   Email: kleffel@gmxresources.com Payment:  
Capital One, N.A.   ABA No.: 111-901-014   Account No.: 3620097615   For credit
to Endeavor Pipeline Inc.

or at such other address as the Parties may from time to time designate to one
another in writing. Notices served by hand or courier delivery service or by
U.S. certified or registered mail will be effective when received by the
addressee. Notice serviced by facsimile or electronic mail will be effective
when received if during the addressee’s normal business hours, or at the
beginning of the addressee’s next Business Day if not received during normal
business hours.

 

- 13 -



--------------------------------------------------------------------------------

ARTICLE VII

GENERAL

7.1 General Terms and Conditions. The GENERAL TERMS AND CONDITIONS attached
hereto as Annex I are incorporated herein as if set forth in full. In the event
of any conflict between the terms and conditions contained in the body of this
Agreement and the terms and conditions contained in Annex I, then the terms and
conditions contained in the body of this Agreement shall prevail. Capitalized
terms used but not defined in this Agreement will have the meanings assigned to
them in the GENERAL TERMS AND CONDITIONS.

7.2 Confidentiality.

(a) The terms of this Agreement, and the schedules, annexes, and exhibits to
this Agreement, shall be kept in strict confidence by the Parties and shall not
be voluntarily disclosed or communicated to any Person not a Party to this
Agreement; provided, however, each Party may disclose contents of this Agreement
or the schedules, annexes, or exhibits to this Agreement:

(i) to its parent, subsidiary, and affiliated legal entities and partnerships,
and to their respective counsel, management, financial auditors, bankers,
investment bankers, and their respective counsel, to the extent deemed necessary
by a Party, provided that such Persons shall be made aware of and agree to
maintain the confidential nature of this Agreement;

(ii) pursuant to any disclosure determined to be necessary under any valid Law
or action of any court or Governmental Entity having jurisdiction over any
Party;

(iii) to the other owners of interests in the Dedicated Gas, provided that such
owners of interest shall be made aware of and agree to maintain the confidential
nature of this Agreement; and

(iv) any potential purchasers of the Leases or other assets and/or equity
interests of Shipper or Gatherer, provided that the selling Party shall be fully
responsible for maintaining the confidentiality of this Agreement by such
potential purchasers.

(b) The Parties acknowledge that, from time to time, they may receive
information from or regarding any of the other parties or their Affiliates in
the nature of trade secrets or secret or proprietary information or information
that is otherwise confidential, the release of which may be damaging to the
disclosing Party or its Affiliates, as applicable (collectively, the “Disclosing
Party”). Each Party (as applicable, the “Receiving Party”) shall hold in strict
confidence any such information it receives for a period of two (2) years
following the receipt of such information and, during such time period, may not
disclose such information to any Person, except for disclosures (i) to comply
with any Laws (including applicable stock exchange or quotation system
requirements), (ii) to Affiliates, advisers or representatives of the Receiving
Party, but only if the recipients of such information have agreed to be bound by
the provisions of this Article 7.2(b) as an additional Receiving Party, (iii) of
information that a Receiving Party also has received from a source independent
of the Disclosing Party and that such Receiving Party reasonably believes such
source obtained

 

- 14 -



--------------------------------------------------------------------------------

without breach of any obligation of confidentiality, (iv) of information
obtained prior to the execution of this Agreement, provided that this clause
(iv) shall not relieve any Receiving Party or any of its Affiliates from any
obligations it may have to any other Party or any of its Affiliates under any
existing confidentiality agreement, (v) to lenders, accountants and other
representatives of the Receiving Party with a need to know such information,
provided that the Receiving Party shall be responsible for such representatives’
use and disclosure of any such information, (vi) of public information, or
(vii) in connection with any proposed assignment of the rights and obligations
under this Agreement, to advisers or representatives of the Receiving Party, its
parent or Persons to which such rights and obligations may be assigned as
permitted by this Agreement, but only if the recipients of such information have
agreed in writing to be bound by confidentiality provisions that are no less
stringent than those set forth in this Article 7.2(b). The Parties acknowledge
that a breach of the provisions of this Article 7.2(b) by a Receiving Party may
cause irreparable injury to the Disclosing Party for which monetary damages are
inadequate, difficult to compute, or both. Accordingly, the Parties agree that
the provisions of this Article 7.2(b) may be enforced by injunctive action or
specific performance, and the Parties hereby waive any requirement to post bond
in connection with any injunctive order or order for specific performance.

7.3 Assignment. This Agreement, and the rights created and assigned hereby, may
be assigned, in whole or in part, by the GMX Parties, Shipper, or Gatherer;
provided, however, that any such assignment by Shipper or the GMX Parties shall
expressly require the prior written consent of Gatherer; any such assignment by
Gatherer shall expressly require the prior written consent of GMX; and each
assignee shall assume and agree to discharge the duties and obligations of its
assignor under this Agreement. Such consent shall not be unreasonably withheld,
conditioned, or delayed. Notwithstanding the foregoing, any Party shall have the
right, without the consent of any other Party, (a) to assign this Agreement, in
whole but not in part, to an Affiliate, and (b) to pledge, assign, grant a
security interest in, or otherwise encumber its rights and interests under this
Agreement in connection with any financing or other financial arrangement. In
addition, the terms of this Agreement shall be covenants running with the land
and shall be binding upon and inure to the benefit of the successors, assigns,
heirs, personal representatives, and representatives in bankruptcy of any GMX
Party with respect to the oil and gas leases covering the lands located within
the Area of Interest in which a GMX Party acquires an interest during the Term.
Notwithstanding any other provision of this Article 7.3, the GMX Parties may,
without the prior written consent of Gatherer, assign all or any portion of
their respective rights and interests under this Agreement in connection with
any assignment by a GMX Party of any of the Leases; provided that the assignee
or transferee expressly agrees in writing to assume and to pay, perform, and
discharge its proportionate share of the duties, obligations, and
responsibilities of the assigning GMX Party under this Agreement. The permitted
transfer or assignment of this Agreement under this Article 7.3 shall not
relieve the assigning Party of any obligations or Liabilities hereunder (whether
or not accrued at the effective time of the transfer). Upon the assumption by
the transferee of the duties, obligations, and responsibilities of the assigning
Party under this Agreement, the transferee shall become primarily liable for all
future duties, obligations, and responsibilities assumed. If, however, the
transferee fails to perform any of the duties, obligations, or responsibilities
thus assumed, the assigning Party shall remain liable for the performance
thereof; provided, however, that upon a total assignment of a Party’s duties,
obligations, and responsibilities hereunder, the assigning Party shall be

 

- 15 -



--------------------------------------------------------------------------------

released from any further liability for the performance thereof upon the written
consent of the other Party, which shall not be unreasonably withheld,
conditioned, or delayed, and it shall be reasonable for a Party to withhold its
consent with respect to a proposed assignee pursuant to this proviso if such
proposed assignee (x) does not have credit reasonably satisfactory to such
Party, or (y) does not have the expertise, manpower, and means to perform this
Agreement according to its terms. No such assignment, or any succession to the
interest of any Party, shall be effective and binding until the other Parties
are furnished with proper and satisfactory evidence of such assignment or
succession. Subject to the preceding provisions of this Article 7.3, all
covenants, stipulations, terms, conditions and provisions of this Agreement
shall extend to and be binding upon the respective successors, assigns, heirs,
personal representatives, and representatives in bankruptcy of the Parties.

7.4 DAMAGES. UNLESS OTHERWISE EXPRESSLY HEREIN PROVIDED, EACH PARTY’S LIABILITY
TO THE OTHER PARTIES UNDER THIS AGREEMENT SHALL BE LIMITED TO DIRECT ACTUAL
DAMAGES ONLY, SUCH DIRECT ACTUAL DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY
HEREUNDER, AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED.
UNLESS EXPRESSLY HEREIN PROVIDED, NO PARTY SHALL BE LIABLE FOR CONSEQUENTIAL,
INCIDENTAL, PUNITIVE, EXEMPLARY, OR INDIRECT DAMAGES, LOST PROFITS OR OTHER
BUSINESS INTERRUPTION DAMAGES, WHETHER IN CONTRACT, IN TORT, UNDER ANY INDEMNITY
PROVISION, OR OTHERWISE.

7.5 Entire Agreement. This Agreement, together with the Other Transaction
Documents, constitutes the entire agreement of the Parties, and supersedes
(a) all prior oral or written proposals or agreements, (b) all contemporaneous
oral proposals or agreements, and (c) all previous negotiations and all other
communications or understandings between the Parties, with respect to the
subject matter hereof.

7.6 GOVERNING LAW; CONSENT TO VENUE. THIS AGREEMENT HAS BEEN EXECUTED AND
DELIVERED, AND SHALL BE CONSTRUED, INTERPRETED AND GOVERNED, PURSUANT TO AND IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO ANY CONFLICT
OF LAWS PRINCIPLES WHICH, IF APPLIED, MIGHT PERMIT OR REQUIRE THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION. THE PARTIES SHALL USE REASONABLE EFFORTS TO
RESOLVE ANY DISPUTE OR CLAIM WHICH MAY ARISE UNDER THIS AGREEMENT IN AN AMICABLE
MANNER. EXCEPT AS OTHERWISE PROVIDED IN SECTION VIII OF ANNEX I, AS TO ANY
DISPUTE OR CLAIM ARISING OUT OF OR IN RELATION TO THIS AGREEMENT WHICH IS NOT
AMICABLY SETTLED, THE PARTIES AGREE THAT ANY DISPUTE ARISING OUT OF OR CONNECTED
WITH THIS AGREEMENT SHALL BE ADJUDICATED IN THE STATE OR FEDERAL COURTS SITTING
IN HARRIS COUNTY IN THE STATE OF TEXAS, AND VENUE SHALL AT ALL TIMES BE PROPER
THERE.

7.7 No Third Party Beneficiaries. This Agreement is for the sole and exclusive
benefit of the Parties and Kinder Morgan Endeavor LLC. No such third party
beneficiary shall have any obligation or liability of any kind or character
under the terms of this

 

- 16 -



--------------------------------------------------------------------------------

Agreement, however, except for those specifically acknowledged by such third
party beneficiary. Except as otherwise expressly provided herein, nothing herein
is intended to benefit any other Person not a Party hereto, and no such Person
shall have any legal or equitable right, remedy, or Claim under this Agreement.

7.8 Exhibits. All exhibits contained in or attached to this Agreement are
integrally related to this Agreement and are hereby made a part of this
Agreement for all purposes. To the extent of any ambiguity, inconsistency or
conflict between the body of this Agreement and any of the exhibits attached to
this Agreement, the terms of the body of this Agreement shall prevail.

7.9 Articles and Sections. Unless otherwise expressly stated herein, all
references contained herein to articles and subdivisions thereof shall be to
articles or subdivisions of the body of this Agreement, and all references
herein to sections and subdivisions thereof shall be to sections of the GENERAL
TERMS AND CONDITIONS appearing at Annex I.

7.10 Further Assurances. Each Party agrees to do all acts and things and to
execute and deliver such further documents as may be from time to time
reasonably required to carry out the terms and provisions of this Agreement.

7.11 Time of the Essence. Time is of the essence with respect to any and all
obligations arising pursuant to this Agreement.

7.12 Integrated Transaction. Each Party has entered into this Agreement in
consideration of (a) the covenants and conditions set forth herein, the receipt
and sufficiency of which are hereby acknowledged, and (b) the execution,
delivery, and performance by various parties of the Purchase Agreement, the
Services Agreement, the Pipeline Operating Agreement, and the other contracts
and agreements among the parties contemplated therein and/or executed in
connection therewith (collectively, the “Other Transaction Documents”). The
Parties agree that no Party would have entered into this Agreement without the
Other Transaction Documents; the consideration for entering into this Agreement
forms part of the consideration for entering into the Other Transaction
Documents; and if, in the event of the bankruptcy of any Party, this Agreement
and the Other Transaction Documents are determined to be executory contracts,
this Agreement and the other Transaction Documents must be rejected or assumed
together.

7.13 Forward Contracts. The Parties agree that the transactions contemplated in
this Agreement constitute a “forward contract” within the meaning of the United
States Bankruptcy Code, and that each Party is a “forward contract merchant”
within the meaning of the United States Bankruptcy Code.

7.14 Bankruptcy Stay Waiver. Each Party agrees that, if it should become a
debtor in a bankruptcy proceeding, it expressly waives the provisions of
Section 362 of the Bankruptcy Code as the same pertains to this Agreement. The
automatic stay shall not apply to any rights or remedies asserted by the other
Party in connection with this Agreement.

7.15 No Waiver. Neither action taken (including any investigation by or on
behalf of any Party) nor inaction pursuant to this Agreement shall be deemed to
constitute a waiver of compliance with any representation, warranty, covenant or
agreement contained herein by the Party not committing such action or inaction.
A waiver by any Party of a particular right, including breach of any provision
of this Agreement, shall not operate or be construed as a subsequent waiver of
that same right or a waiver of any other right.

 

- 17 -



--------------------------------------------------------------------------------

7.16 Amendments. This Agreement shall not be altered or amended, except by an
agreement in writing executed by all Parties.

7.17 Public Announcements and Disclosure. GMX shall consult with Kinder Morgan
Endeavor LLC before GMX or any of its Affiliates issues any press release or
otherwise makes any public statement or filing with a Governmental Entity with
respect to this Agreement, the Other Transaction Documents, or the transactions
contemplated hereby and thereby. GMX and its Affiliates shall not issue any such
press release or make any such public statement or filing without the prior
consent of Kinder Morgan Endeavor LLC, which consent shall not be unreasonably
withheld or delayed, except as may be required by Law or applicable rule of any
stock exchange.

7.18 Construction. The Parties hereby stipulate and agree that each of them
fully participated and was adequately represented by counsel in the negotiation
and preparation of this Agreement, and the Parties further stipulate and agree
that in the event of an ambiguity or other necessity for interpretation to be
made of the content of this Agreement, this Agreement shall not be construed in
favor of or against any Party as a consequence of one Party having had a greater
role in the preparation of this Agreement, but shall be construed as if the
language were mutually drafted by all the Parties with full assistance of
counsel.

7.19 Severability. If one or more of the provisions contained in this Agreement
are for any reason held by a court of competent jurisdiction to be invalid,
illegal, or unenforceable in any respect, the invalidity, illegality, or
unenforceability will not affect any other provision of this Agreement, which
will be construed as if it had not included the invalid, illegal, or
unenforceable provision.

7.20 Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart hereof shall be deemed to be an original instrument,
but all of such counterparts shall constitute for all purposes one agreement. At
the Parties’ election, this Agreement may be executed by the Parties in
different locations and shall become binding upon both Parties upon the exchange
by the Parties of executed signature pages by facsimile. In the event of such a
facsimile execution, the Parties shall execute and deliver each to the other a
fully executed original counterpart of this Agreement within thirty (30) days
after such facsimile execution hereof; provided, however, that the failure of
the Parties to execute such an original counterpart of this Agreement shall not
affect or impair the binding character or enforceability of this Agreement.

THIS SPACE LEFT BLANK INTENTIONALLY

 

- 18 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
effective as of the Effective Date.

 

SHIPPER:     GATHERER: ENDEAVOR PIPELINE INC.     ENDEAVOR GATHERING LLC By:  

/s/ Keith Leffel

    By:  

/s/ Harry C. Stahel, Jr.

  Keith Leffel       Harry C. Stahel, Jr.   President       Vice President

Kinder Morgan Endeavor LLC joins in the execution of this Agreement for the sole
and limited purpose of evidencing its agreement to its designation as a third
party beneficiary in accordance with the terms of Article 7.7 and its agreement
to be bound by and to comply with the provisions of Articles 7.2 and 7.17
regarding, respectively, Confidential Information and public announcements and
disclosures.

 

KINDER MORGAN ENDEAVOR LLC By:  

/s/ Duane Kokinda

  Duane Kokinda   Vice President

 

- 19 -



--------------------------------------------------------------------------------

GMX: GMX RESOURCES INC. By:  

/s/ Harry C. Stahel, Jr.

  Harry C. Stahel, Jr.   Vice President - Finance GMX PRODUCER AFFILIATES: None
at this time.

 

- 20 -